           Case 1:20-cr-00025-NONE-SKO Document 37 Filed 01/13/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00025-NONE-SKO
11
                                    Plaintiff,
12                                                       STIPULATION REGARDING EXCLUDABLE
                               v.                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                                                       FINDINGS AND ORDER
     DANIEL VINCENT SALAZAR,
14                                                       PROPOSED DATE: March 3, 2021
                                    Defendant.           TIME: 1:00 p.m.
15                                                       COURT: Hon. Sheila K. Oberto
16
             This case is scheduled for a status conference on January 20, 2021, but the parties have agreed to
17
     move this hearing to March 3, 2021. This Court has issued General Orders 611-628 to address public
18
     health concerns related to COVID-19, including the temporary suspension of jury trials and restrictions
19
     on access to court buildings. Initially the Fresno courthouse was closed through June 15, 2020, but it
20
     has since been closed until further notice.
21
             Although the General Orders address district-wide health concerns, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
23
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
24
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).
       STIPULATION REGARDING EXCLUDABLE TIME             1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00025-NONE-SKO Document 37 Filed 01/13/21 Page 2 of 5


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7). Although

10 the Speedy Trial Act does not directly address continuances stemming from pandemics, natural

11 disasters, or other emergencies, this Court has discretion to order a continuance in such circumstances.

12 For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance following Mt. St.

13 Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court recognized that the

14 eruption made it impossible for the trial to proceed. Id. at 767-68; see also United States v. Correa, 182

15 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001

16 terrorist attacks and the resultant public emergency). The coronavirus is posing a similar, albeit more

17 enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7). When continued, this Court should designate a new date for the hearing.
21 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

22 “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, accordingly stipulate as follows:

26          1.      By previous order this matter was set for a status conference hearing on January 20,

27 2021. The Court more recently has invited a continuance of this hearing if counsel do not believe that

28 anything substantial can be accomplished at the currently scheduled hearing.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00025-NONE-SKO Document 37 Filed 01/13/21 Page 3 of 5


 1          2.     By this stipulation, the parties agree that the next status conference be scheduled for

 2 March 3, 2021, and to exclude time between January 20, 2021, and March 3, 2021, under 18 U.S.C. §§

 3 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).

 4          3.     The parties agree, and request that the Court find the following:

 5                 a)      Counsel for defendant desires additional time to consult with his client, to review

 6          the current charges and conduct additional investigation and research related to the charges, to

 7          discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

 8          motions. In part this is because the government has continued its investigation of the crimes, the

 9          government provided supplemental discovery, is gathering additional requested items, and

10          counsel and the defendant will benefit from additional time to consider this new material. The

11          parties have had preliminary discussion on possible resolutions of the case without a trial, and

12          that communication is ongoing.

13                 b)      Counsel for defendant believes that failure to grant the above-requested

14          continuance would deny him the reasonable time necessary for effective preparation, taking into

15          account the exercise of due diligence.

16                 c)      The government does not object to the continuance and joins in the request.

17                 d)      In addition to the public health concerns cited by General Orders 611 and 612 and

18          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

19          this case because counsel or other relevant individuals have been encouraged to telework and

20          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

21          contact should the hearing proceed.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      Based on the above-stated findings, the ends of justice served by continuing the

26          case as requested outweigh the interest of the public and the defendant in a trial within the

27          original date prescribed by the Speedy Trial Act.

28                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00025-NONE-SKO Document 37 Filed 01/13/21 Page 4 of 5


 1          et seq., within which trial must commence, the time period from January 20, 2021, to March 3,

 2          2021, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

 3          (ii) and (iv) because it results from a continuance granted by the Court at the request of the

 4          parties on the basis of the Court’s finding that the ends of justice served by taking such action

 5          outweigh the best interest of the public and the defendant in a speedy trial.

 6          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10
     Dated: January 13, 2021                                 MCGREGOR W. SCOTT
11                                                           United States Attorney
12
                                                             /s/ David Gappa
13                                                           David Gappa
                                                             Assistant United States Attorney
14

15
     Dated: January 13, 2021                                 /s/ Eric Kersten
16                                                           Eric Kersten
17                                                           Counsel for Defendant
                                                             DANIEL VINCENT SALAZAR
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00025-NONE-SKO Document 37 Filed 01/13/21 Page 5 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 1:20-cr-00025-NONE-SKO
11
                                   Plaintiff,              FINDINGS AND ORDER
12
                             v.                            PROPOSED DATE: March 3, 2021
13                                                         TIME: 1:00 p.m.
     DANIEL VINCENT SALAZAR,                               COURT: Hon. Sheila K. Oberto
14
                                   Defendant.
15

16
                                                FINDINGS AND ORDER
17
              The Court has reviewed and considered the stipulation filed by the parties on January 13, 2021,
18
     and also reviewed the record of this case. For the reasons stated in the stipulation, the status conference
19
     shall be continued to March 3, 2021, and the period of time from the last court appearance through
20
     March 3, 2021, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),
21
     (ii) and (iv) because it results from a continuance granted by the Court at the request of the parties on the
22
     basis of the Court’s finding that the ends of justice served by taking such action outweigh the best
23
     interest of the public and the defendant in a speedy trial.
24

25 IT IS SO ORDERED.

26
27
     Dated:     January 13, 2021                                   /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
28

      STIPULATION REGARDING EXCLUDABLE TIME                5
30    PERIODS UNDER SPEEDY TRIAL ACT
